Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-16 in the reply filed on 10/11/2021 is acknowledged.
Claim 17 has been withdrawn as being drawn to a non-elected invention.

Applicant's election with traverse of the species of flow controller shown in FIG. 6 in the reply filed on 10/11/2021 is acknowledged.  
The traversal is on the ground(s) that:
Claims 1-9 and 11-16 are generic to the species of flow controllers shown in FIGS. 6-8 and 16.  
This is not found persuasive because claims 11, 13, 14, and 16 recite features found only in the species of flow controller shown in FIG. 16.
Claims 1-10, 11, and 15 read upon the elected species.
The three species of flow controller shown in FIGS. 6-8, respectively, will be examined in the same application.
Claims 11, 13, 14, and 16 are withdrawn from consideration as being directed to the non-elected species shown in FIG. 16.
The requirement is still deemed proper and is therefore made FINAL.

The disclosure is objected to because of the following informalities: 
With respect paragraph 1 of the specification, U.S. Application Serial No. 15/914,014 should be referred to as a continuation-in-part of U.S. Application Serial No. 14/684,071 since 
It is suggested also that the application data sheet be amended so as to refer to U.S. Application Serial No. 15/914,014 as a continuation-in-part of U.S. Application Serial No. 14/684,071.
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lind (US 2,087,157).
With respect to claim 1, Lind discloses pure water system including a tank 7, a cover 13, a port capable of functioning as an inlet port (e.g., in the bottom wall 7a), and a port capable of functioning as an outlet port (e.g., in a sidewall of the tank proximate valve 8), configured to define a reservoir (see FIG. 1), and a purification device received in the reservoir so that water can flow into the inlet port, through the purification device, and out of the outlet port along a primary axis of flow (the primary axis of flow being along a vertical axis of the tank 7), the purification device including a porous container 17, purification media 16 retained in the porous container, and a flow controller (e.g., the valve 8 or perforated plate 10a shown in FIG. 1, the valve 8 being capable of controlling flow out of the tank and the perforated plate 10 being capable of controlling flow into the bottom of the tank via the plurality of perforations formed in the plate).

As to claim 5, Lind discloses the flow controller 10a as being at a water entry side of the porous container 17 proximate the inlet port (e.g., the port in the bottom wall 7a).
Regarding claim 8, Lind discloses the flow controller 10a as being a rigid disk (see FIG. 1, the flow controller being a rigid perforated plate formed of metal).
Concerning claim 15, Lind discloses the flow controller 10a having a plurality of water flow openings (e.g., since the flow controller is a perforated plate, see FIG. 1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 2,087,157) in view of Winkhaus (DE 3,207,511).
With respect to claim 2, Lind fails to specify the porous container as being a porous elastic container. Winkhaus discloses an analogous device that includes a porous elastic container 7 (see the Figure and paragraphs 16-28 and 35 of the machine translation). Winkhaus teaches that the porous elastic container prevents the formation of a liquid passage on the outside or inside of the container during use (see paragraph 17) It would have been obvious to have modified system disclosed by Lind so as to have as included a porous elastic container as 
Concerning claim 6, Lind fails to specify the purification media as being compressibly retained in the porous container. Winkhaus discloses compressibly retaining purification media in a porous container formed of an elastic material and teaches that such a configuration prevents passage formation inside the purification media (see paragraph 17). It would have been obvious to have modified the system of Lind so as to have compressibly retained the purification media in a porous container as suggested by Winkhaus in order to prevent passage formation inside the purification media.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 2,087,157) in view of Councill (US 4,178,249).
With respect to claim 9, Lind discloses the flow controller 10a as being made of metal (see the cross-hatching of element 10a in FIG. 1) but fails to specify stainless steel. Council discloses forming flow control elements 22, 26 out of stainless steel (see FIG. 1 and lines 22-25 of col. 5) and suggests that such an arrangement prevents corrosion damage to the elements. It would have been obvious to have modified the system of Lind so as to have included a flow controller made of stainless steel as suggested by Councill in order to prevent corrosion damage to the elements.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 2,087,157) in view of Simpson et al (US 2,633,990).
With respect to claim 7, Lind fails to specify the flow controller as being completely inside the porous container. Simpson et al disclose the concept of providing a flow controller 26 completely inside a porous container 9 (see FIG. 5) and suggest that such a configuration prevents any tendency of channels being formed in purification media 25 (see the paragraph 
With respect to claim 12, Lind fails to specify the flow controller as being installed inside a pocket of the porous container. Simpson et al disclose the concept of providing a flow controller 26 completely inside a pocket of a porous container 9 (see FIG. 5, the interior of the container 9 being considered a pocket) and suggest that such a configuration prevents any tendency of channels being formed in purification media 25 (see the paragraph spanning columns 4-5). It would have been obvious to have modified the system of Lind so as to have including a flow controller installed inside a pocket of the porous container as suggested by Simpson et al in order to further prevent the formation of channels in the purification media.

Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146. The examiner can normally be reached 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773